Mr. Justice G-ridley delivered the opinion of the court. 6. Vendos and purchaser, § 357*-—when improper instruction on fraud will not reverse. In an action for fraud as to making false representations in the sale of land, an instruction for the plaintiff seemingly directory in form and objectionable in ignoring that the representations must have been material and relied upon will not reverse where the instruction could be construed as not directory, was one of a series, was covered by other instructions and there was no real dispute of the fact that plaintiff did rely upon the representations.